Changes to Schengen (debate)
The next item is the Commission statement on the changes to the Schengen system (2011/2753 (RSP)).
Vice-President of the Commission. - Madam President, this is a very important subject, so we have a prepared statement in which we would like clearly to announce that free movement is a defining principle of the European Union. It is one of the most tangible and successful achievements of the European project. An area without internal border controls is central to the success of the Single Market and Europe's continued efforts to boost growth.
We must ensure that the reintroduction of internal border controls by Member States does not erode the freedom of movement and impede the realisation of the European Union's greatest achievements. Attacking free movement jeopardises the internal market, solidarity among Europeans and, ultimately, the European project.
The European Council agreed that there is a need for an EU-based mechanism to respond to exceptional circumstances which might put at risk the overall functioning of Schengen cooperation. We are studying this idea, but let me be very clear: any such mechanism would need to operate in a way which does not endanger the principle of the free movement of persons.
Beyond such a mechanism, a series of measures could be envisaged at EU level to assist a Member State facing heavy pressure at the external borders. These would include inspection visits and technical and financial support, including the participation of Frontex. The Commission is looking into how these support measures can be put forward. In the framework of this EU-based mechanism, a safeguard clause could be envisaged as a very last resort, allowing the exceptional reintroduction of internal border controls in a truly critical situation for a strictly limited period, geographically limited, and for a minimal period of time where a Member State fails to fulfil its obligations under Schengen rules.
The European Union works on the basis of mutual trust, solidarity and responsibility. As such, establishing a coordinated, EU-based response would allow all European interests to be taken into account and limit unilateral initiatives by Member States to reintroduce internal borders.
The Commission intends to take up the invitation from the European Council to submit a proposal for such a mechanism together with the updated proposal on the Schengen evaluation in September. Given the crucial importance of free movement for the EU and its future, the Commission strongly believes that the proposal for the mechanism should be based on Article 77 of the TFEU. In this way, proposals will be subject to the ordinary legislative procedure, thus ensuring the full involvement of Parliament, on an equal footing with the Council.
Finally, a word on the topical issue of controls at the Danish borders. The Commission has conveyed to Denmark its grave concerns concerning the respect of Treaty freedoms and of the Schengen acquis. Since then, intensive and constructive contacts between the Commission services and Denmark have been taking place on a daily basis and at different levels. We will assess in detail the recent measures introduced by the Danish authorities. Indeed, the Commission needs to know how the Danish authorities will conduct checks at the border so that it can assess whether they are in compliance with the EU rules on free movement of goods, services and persons.
In conclusion, I would like to reiterate that the free movement of people, goods and services is a central piece of the European construction and is guaranteed by the Treaties that Member States have ratified. The Commission, as guardian of the Treaties, will do its utmost to ensure that this is respected all over Europe.
Madam President, ladies and gentlemen, I should like to welcome the Commission declaration, which is in line with Parliament's recommendation. I should like to stress the fact that the Commissioner has told us that the Commission views Schengen as one of the most important achievements of European integration. Schengen represents freedom of movement, but Schengen also means more security, with the reinforcement of the external borders, with police, customs and judicial cooperation, and with the creation of the Schengen Information System and the common visa policy.
Schengen presupposes mutual trust among the Member States of the Schengen area because their security depends on how thoroughly and effectively each Member State controls its borders. Schengen also presupposes solidarity and - let us be honest - solidarity has not been evident in the way we have reacted to the flow of migrants from North Africa, which has been putting the issues of receiving and hosting under great pressure in many Member States.
I acknowledge that we are going through a difficult period, but in no way can this serve as an excuse for weakening the great achievement that is Schengen. Schengen is synonymous with freedom, and this reality cannot and must not be perverted or diminished, but rather must be protected, strengthened and developed. Seeking to unilaterally reintroduce border controls as an easy solution is a concession to populism and a threat to the common heritage.
With this resolution, Parliament is sending a strong message, whilst stressing the need for the Member States to respect and implement the Schengen rules properly, and demanding greater solidarity and sharing of responsibilities. It is also demanding an increase in the powers and resources of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), as well as a real evaluation mechanism for Schengen that checks compliance with the rules and external border controls, and, as a last resort, penalises Member States if they do not comply.
Finally, Madam President, I note the Commission's encouraging words, but I regret the Council's absence. The adoption of this resolution is also a test of the Council's credibility. The Council must prove that it is also prepared to work honestly with Parliament on the Schengen evaluation mechanism.
Madam President, Commissioner, we all know that we are discussing an initiative to change Schengen because there has been a migratory flow from North Africa as a consequence of the democratic movements that have taken place there. That is a context in which talk of changing Schengen must inevitably be seen as sending out the wrong signal, in the wrong direction.
Therefore, in the time I have available, I wish to reaffirm that the work of this Parliament should lie first in ensuring that there is no question of reducing or cutting back on Schengen, but rather of reinforcing it. Secondly, the problem in Europe is not one of re-establishing internal borders but rather of ensuring the common management of external borders, which is what the Treaty of Lisbon requires. Thirdly, the work of this Parliament should complete the asylum package and the migration package and, together with the Council, give meaning to the solidarity clause within the EU, which is also contemplated in the Treaty of Lisbon. Furthermore, of course, we must ensure the full involvement and participation of Parliament, in accordance with the ordinary legislative procedure envisaged by Article 77 of the Treaty of Lisbon.
That will be the best way of honouring the area of freedom, security and justice and the objectives of the Treaty of Lisbon, and of ensuring that we do not take even one step back in guaranteeing and improving the free movement of persons.
on behalf of the ALDE Group. - Madam President, over the last few months, the European Union has been confronted with several challenges. As if the economic crisis and the efforts to overcome it were not enough, some Member States have added another sensitive point to the agenda.
Instead of welcoming the switch to democratic regimes in some countries in northern Africa, and instead of putting more energy and imagination into assisting the peoples there, a couple of governments - ironically, EU founder-members - afraid that 25 000 people entering the EU would affect their stability, considered that the best way to protect their own borders would be to close them. They had the idea that a new mechanism, profoundly affecting the Schengen area and free movement, should be allowed.
Other governments consider that reinstating border controls is an efficient way to fight organised crime, as if criminals follow rules. The ALDE Group has been very firm and vocal from the very beginning. We do not want - and we will not accept - any new mechanism that may affect the Schengen acquis, the very spirit of EU integration.
Instead, we are ready and have already started working towards better Schengen governance for better protection of the EU external borders - while fully respecting the human rights of those trying to reach them - and towards full implementation of the principle of solidarity among Member States.
Politicians who believe that European citizens will like them as a result of this initiative are very wrong. They may get some votes in their own countries in the next elections as politicians, but they will not be forgiven for not acting as great statesmen in the interest of all European citizens, including their own. Only the preservation of Schengen and its acquis is a win-win situation.
on behalf of the ECR Group. - Madam President, this House has had many debates lately on how the Union deals with the pressures of migration and borders and we welcome another opportunity to expand the discussion. These discussions are long overdue, and so is reform of the Schengen system. Providing free movement is no longer the only issue that Schengen has to face. Twenty-six years has heralded change, growth and, unfortunately, some new and very big problems.
The world is changing, Europe is changing, and the Union's response to new challenges needs to change too. Events in North Africa, increased migration, increased trafficking of drugs and people, unemployment, organised crime and terrorism are all issues that need to be addressed by a new and improved Schengen system. I hope that the response which the European Union delivers is one that is thoughtful and measured and not just over-speedy or reactionary.
The system should be made better and serve the people of Europe better. Member States need clear and strong support from the agencies of the EU - like Frontex, Europol and Eurojust - and there needs to be a strengthened evaluation mechanism for Member States who join the Schengen area, including a much greater focus on the prevention of corruption, the combating of organised crime and the establishment of independent judiciaries. We need to seriously consider the benefits of an evaluation mechanism which includes a support regime as well as a sanctions regime.
Member States need more say regarding their own borders, not less. Member States and the European Union should be partners, not master and slave. We must listen to Member States and listen to the needs of European citizens. Whilst doing so, we must always protect fundamental rights and freedoms. Only then will we be able to build faith and longevity once again into the Schengen system.
Madam President, when children appear to be losing a game, they will change the rules. 'Did I say that you had to get the ball in the red goal?' they would say. 'I meant the blue one'.
If an African President appears to be nearing the end of his time and can no longer make himself re-electable, he will change the constitution and then he will be able to stay in power that much longer. If the Member States of the European Union do not get their way on the introduction of new controls on internal borders, they change the legal basis. That seems to me to be a very immature way to be cooperating and to be solving a problem. The only option left to us is to make clear to the Member States in question that, if they do that, we will turn to the courts and that the European Parliament will not allow a different legal basis to be created just like that.
Why are these Member States doing this? Do we believe that the danger comes from outside? Do we believe that we need to keep out these people, who only want to live in liberty, because they are a danger? The economic crisis does not derive from North Africa. We are deluding the citizens of Europe, or rather the Member States are deluding the citizens of Europe, into believing that protecting our internal borders in some way solves something or takes a danger away, because it does not. If we delude the populace, how can we then ever honestly tell them that a crisis like the one in Greece must be resolved by the Member States working together, and how can we then honestly tell them that there is actually a huge need for labour migrants in order to fill job vacancies in Europe?
These Member States - and they include my own Member State, the Netherlands - are demonstrating that they are not looking ahead, that they are simply focused on winning their next elections rather than building a sustainable and durable Europe.
Madam President, what a lot of voices to praise the Schengen acquis! One cannot talk about freedom of movement within the European Union without talking about the consequences of it being closed to the outside.
Let us stop scaremongering with a few tens of thousands of Tunisians. Let us stop lumping everything together, and let us talk about the dozens of men and women locked up in detention centres at Europe's borders, on either side of its borders. Dozens of them are being sent back to their country of origin, without even having been able to use their right of asylum. Others are being denied the right to live with their families. Where are the fundamental rights of these men, women and children? What about their freedom of movement? What about the solidarity between countries of the Union and third countries, when we make partnership agreements dependent on the readmission of their nationals? How can we let dozens of people die in the Mediterranean without doing everything in our power to save these human lives?
I am sorry, but I do not believe that we have that many reasons to be proud of the Schengen acquis.
Madam President, ladies and gentlemen, this debate comes at a very opportune time, a time that follows an emergency that it would not be right nor intelligent to underestimate, if only we think of what is happening and, unfortunately, will perhaps continue to happen, in Libya.
With these scenes in North Africa, do we want to disregard the possibility that there can be an emergency two times, 10 times, God forbid, one hundred times greater? A great French author, Jean Raspail, had predicted it many decades ago, and today we are very close to this situation. So let us give it proper consideration before criminalising a small liberal country such as Denmark, which decides to defend its own borders.
I am prepared to praise borders, and we should not criminalise the existence of borders. When controls are needed and when a country considers prioritising the safety of its citizens, it is necessary to respect that decision and that should be democracy according to the rules shared by all European countries. Thus let us pay great attention to and let us reflect with great concern on the danger of a biblical exodus from Africa. This danger exists and is very close, very close indeed ...
(The President cut off the speaker)
(NL) Madam President, I would like to start by congratulating the fine country of Denmark for its excellent decision to reintroduce border controls. It demonstrates the decisiveness of a sovereign state, within a constantly meddling European Union, that is unwilling to accept that a foreign pseudo-power should dictate what dangers its citizens are confronted with.
Crime crosses borders. The idea of combating it by means of removing borders is an illusion. In reality, removing borders brings about an unchecked spread where crime from eastern European Member States floods into the rich states of western Europe.
The reintroduction of border controls is an effective way for a sovereign state to prevent undesirable elements from penetrating its national borders. A sovereign state has an obligation to itself to stand up, at all times, for the interests of its own people as best it can. A government that neglects its own people to the benefit of bandits and scroungers denies its own history and renounces the interests of its citizens.
If countries want to introduce effective border controls, that must be up to them to decide. Eurocrats currently prohibit effective border controls. Dutch customs officials are thus bound to check only two incoming trains a day per route, and only two train sets per train.
Naturally enough, the enthusiasm for freedom of movement is falling steadily in the Member States. Give our customs officials and military police the scope to carry out checks as they want to, based on years of experience, empirical research and their sense of the urgency of each case.
If the European project really is as perfect as the European elite want us to believe, that will not even be necessary.
(The speaker agreed to take a blue-card question under Rule 149(8))
(NL) Madam President, Mr van der Stoep, these checks on trains between Belgium and the Netherlands do take place at this point in time. Two of my staff have experience of them. One of them is of mixed Dutch-Turkish origin, the other of Dutch-Surinamese origin. They both have coloured skin, to a degree, and they have both been asked for their passport several times. They were also told by the military police that they left those carriages that contain only blonde people unchecked and sought out those carriages containing people who, like me, are not blonde. Is that the kind of checks that you advocate or would you rather that we - Dutch citizens - should wait at the Dutch border while the others pass?
(NL) Madam President, I agree with Mrs Sargentini that that kind of occurrence should not happen, but the problem is precisely that only two train sets can be checked per train, so what are the military police supposed to do? They judge by appearances and, unfortunately, that is how they then choose the train set in which they think there is the greatest chance of finding illegal immigrants.
I do not know about the specific cases you mention, but I certainly do not approve. I agree with you entirely in that regard, but the problem is precisely that there is such a limitation in place. If the whole train were checked, this problem simply would not arise. If you agree with me, therefore - and, of course, I hope you do - we can prevent this by actually just ensuring complete transparency.
(DE) Madam President, Commissioner, two weeks ago, the European Council met. After the summit, the Heads of State or Government appeared before the media and told the citizens of Europe how proud they were of Schengen and that they would defend Schengen against the attacks on it. When I heard these statements from our leading EU politicians, I thought to myself, 'how bad have things got that it is now viewed as a success to defend Schengen?' Schengen was a given that we had created in Europe, yet suddenly it is up for discussion again.
The key question is how can we deal with the popularism we can sense on the Right? I think we need to take a two-pronged approach. The first element is that we need to convince people again that the project is right. We need to answer the assertion that security is improved through the introduction of border controls by explaining that it was only with the introduction of the Schengen Information System, through partnership and cooperation, that security was improved.
I live in the border area between Bavaria and the Czech Republic. In my area, security has improved since border controls were abolished, as we now work with the Czech authorities. Even before abolishing the border controls, we have had more success in fighting crime in Romania and Bulgaria simply thanks to the exchange of information within the framework of the Schengen Information System. We need to convince people and win them back to the project. We need to win their hearts and I would like to see the Commission do more in this regard. Commissioner Malmström yesterday went on record saying that there had not been any problems so far in Denmark. While she may have been legally accurate, she offered too little political argument. We are not fighting for the hearts and minds of the people at this point in the way we should be.
As Parliament, we can reassure the citizens that we take the Treaty of Lisbon seriously. We shall defend the Schengen agreement against all attacks that it may face with all the power we have as MEPs. If the Schengen acquis is to be amended, we shall ensure that it emerges from the changes stronger rather than weaker.
Madam President, at the outset, the Commissioner started to say the positive things we wanted to hear, but the pre-emptive strike contained in this resolution is here for a reason. The reason is that we, in wanting to convince the people of the value of Schengen - the genuine value of Schengen, the economic value of Schengen, the social value of Schengen - have to make that case. But we have to do that from this Parliament, not on the sidelines of consultation, but in the centre of the situation, with codecision. So, first of all, regarding Article 77, this is something we ask for and we expect to see from the Commission in the autumn.
The Socialists and Democrats are clear that we will work and vote with colleagues across this House who believe in the value of Schengen. Our group is saying very clearly that manipulation of Schengen comes at the greatest social and economic cost.
To the Council, we say that the flexibility already exists for Member States to alter the Schengen rules. It already exists, so we want a mechanism which provides safeguards and makes the Member States think twice if they want to abuse the rules that they themselves have put together.
We say clearly that we will oppose any new Schengen mechanism that has any other objective than enhancing freedom of movement and reinforcing EU governance of the Schengen area. We say to the Commission: do your job as guardian of the Treaties and provide the clear oversight which will make those Member States think twice about inflicting damage on a key freedom that our citizens enjoy.
The bigger picture is vital. There is a problem with the external border. Not since Tampere have we made rules on asylum and immigration, a fact that is now putting Schengen and the Schengen area under pressure. That is happening; it happened in Italy and France.
But what is at stake here, if the Commission does not get it right, is that you will irretrievably damage the Schengen area, which would then irretrievably damage one of the most positive and tangible benefits of the European Union. Our group will take the higher ground with all other colleagues in this Chamber and remain firm in the defence of Schengen.
Madam President, in the Green/EFA Group, we also believe that free movement of people within the Schengen area has been one of the biggest achievements of European integration. Therefore, only real threats could be a reason for the reintroduction of border checks, as a last resort. Such threats must be immediate, not merely hypothetical.
As regards the procedure, it should be European in nature. By the Schengen Borders Code, the EU has exercised its competence concerning the reintroduction of border checks. This means that the Member States cannot legislate on it any more. Also, we deplore the fact that the current procedure is de facto unilateral; this matter is already within the framework of EU law, not national law. Therefore, Commissioner, we suggest that the Commission takes one step further and proposes a mechanism whereby the European Union institutions will decide on the reintroduction of border checks.
(DE) Madam President, ladies and gentlemen, what kind of anachronism is this when, 22 years after the historic fall of the Berlin Wall, an EU Member State like Denmark re-introduces border controls? This is a dire warning for the entire European Union. We all know that the Schengen agreement does indeed allow for temporary border controls to be introduced in special circumstances, as we saw with the football World Cup in Germany in 2006. The Schengen system does not need any additional mechanism. If the Danish Government re-introduces permanent controls at its borders with Germany and Sweden, that constitutes an infringement of the agreement. I expect nothing less from the Commission than to treat this as what it is - an infringement of the agreement. This genie must be re-bottled, as freedom and freedom of movement are not up for negotiation; they are fundamental values that shape the European Union. They cannot be sacrificed to national vanities and the extreme Right.
We do not need to change the Schengen agreement. We need more humanitarian asylum and migration laws. We do not need additional customs officials on the German-Danish border - what we need are steps to protect refugees and people fleeing from civil war.
(IT) Madam President, ladies and gentlemen, more than 20 years have passed since the signing of the Schengen agreements.
No one doubts the advantages of free movement, but we need to recognise that the current structure is no longer suited to current and future needs. That is why the Member States and the whole EU must commit to reviewing the Schengen operating mechanisms, so that freedom of movement does not come at the cost of the proper requirement of safety for our citizens.
For as much as we know up to now, we can also agree with the Commission's guidelines in part, especially with regard to the introduction of a mechanism to enable the Member States to temporarily restore border controls in case of emergency. We need to see, though, how that would happen and if actions follow words, particularly in the form of concrete results.
Certainly, we will also need to set about a general reform of the European border protection system, especially for external borders, where Frontex, as soon as possible, needs to become an agency with real intervention powers to support national authorities. We should protect our external borders if we want to continue with the Schengen agreements.
Mr President, I rise on a - I am not sure under what rule really, but merely on a point of information to welcome you to the chair, for what I believe is your first session as Vice-President of Parliament, and wish you all the very best in that role.
(Applause)
(ES) Mr President, Schengen is a milestone in the construction of the area of liberty, security and justice.
Freedom of movement is, moreover, a fundamental pillar of the EU, enshrined in Article 45 of our Charter of Fundamental Rights and it must be preserved and protected.
We need more Europe, not less Europe. Limiting the Schengen agreement is not the solution. What we must do is overcome, once and for all, the reluctance of some Member States to make advances in the sphere of immigration. The EU has the means to do it but the political will is lacking.
We can and must reinforce external border control mechanisms, improve and equip the capabilities and means of Frontex, promote the creation and implementation of Eurosur, drive the implementation of the second generation Schengen Information System and the Visa Information System, foster cooperation and the exchange of information between border, police, judicial and customs services, and advance determinedly towards the construction of a common policy on matters of immigration, asylum and visas that gives special consideration to cooperation agreements with third countries.
The performance of the Member States in the sphere of immigration should be inspired by Article 80 of the Treaty on the Functioning of the European Union, helping in solidarity those who, by virtue of their geographic position, are obliged to deal with extraordinary flows of irregular immigrants or those seeking international protection. The responsibility must be shared in this regard, Mr President.
I am bound to note that the reintroduction of border controls and internal controls for circumstances not provided for in Articles 23, 24 and 25 of the Schengen Borders Code is illegal and seriously violates the provisions of Article 77 of the Treaty on the Functioning of the European Union.
The mechanism for evaluation by a Community court, proposed by the Commission, should be the only instrument and should be extraordinary and temporary.
(SK) Mr President, Commissioner Šefčovič, on the one hand, very clearly emphasised that the free movement of people is a huge success which we must not lose, but this makes a nonsense of the Commission proposal on managing immigration flows, specifically the part allowing the reintroduction of border controls in the Union, although only under exceptional circumstances and on a temporary basis. After all, the conditions for the temporary and exceptional introduction of controls on internal borders in the event of a serious threat to public policy or internal security are clearly set out by the Schengen Borders Code, specifically Articles 23, 24 and 25. The current problems over the influx of refugees should not serve as a reason for further exemptions, as these would pose a serious threat to the Schengen ideal, and the fact that such a measure cannot be decided by an independent ...
Mr President, the former British Prime Minister, Harold Macmillan, was once asked by a journalist what he, as a politician, feared the most. He replied 'Events, dear boy, events'. He was one hundred per cent right. Events are what is overwhelming the foundations of the supposed European superstate.
It is said that the Schengen agreement is one of the great achievements of the EU Commission. What we are all witnessing is the unravelling of Schengen. When nation states believe that their national interests and those of their own citizens are threatened, they simply throw out EU solidarity - understandably so, and rightly so. That is what Denmark - and let us not forget France - is doing now, and there will soon be others.
It is not just Schengen. We are also witnessing the falling apart of the eurozone. I can mention the eurozone in this debate because Schengen, the eurozone and the euro are linked. The common threat is the inadequacy of those running the EU.
If the German MEP would care to listen, he might learn something. If he wants to talk, he should do it outside the House.
It is the nation states who are best able to govern themselves. The EU nomenclatura have demonstrated that they are congenitally unfit to do so.
(EL) Mr President, it is a deeply worrying fact that external border controls in the European Union are back on the agenda. For years, efforts have been made to ensure that new generations grow up with the idea and older generations get used to the idea that there are no internal borders in Europe. It is unacceptable, in my opinion, to use the waves of immigrants from North Africa - and soon we may have the same from Syria - as an excuse for reintroducing control zones within unified Europe, especially, in many instances, under pressure of public opinion in various countries. What will the next step be? In other words, if someone raises the question of the restoration of customs controls, will we open a debate on it in Europe? Are we at that point at this moment in time?
We do not want to turn the clock back thirty years, when people sitting on these benches, on the benches we are sitting on today, debated a Europe without borders, without passports, without controls, a truly united continent, with the provision that controls could be restored in exceptional circumstances.
So what is the point of a debate on the imposition of new border controls when we have the provision in Articles 23 and 26 of the Schengen Borders Code. What is the point, at top-level debate, of omitting all reference to the role which the Treaty of Lisbon itself vests in the European Parliament as colegislator on border control issues?
These issues have been resolved and answered. What we want today is to strengthen Schengen, to safeguard freedom of movement and to improve cooperation between the Member States. What we need is a revised Dublin II and strict and permanent border controls, especially in the south. We need to strengthen Frontex and, for the time being of course, as long as this debate continues, we need to provide an immediate answer to the question of exactly who has the right to decide to restore controls and under exactly what circumstances border controls will be restored with the new debate under way.
(HU) Mr President, I agree with Commissioner Šefčovič: besides the euro, Schengen is the most important acquis of the European Union. It also has a symbolic meaning, and for many people, it is the most visible sign of the existence of the European Union. The effective functioning of the European Union requires trust, and to maintain this trust, we must find solutions that are adequate and treat the real causes of problems. Introducing unilateral border controls is not one of these solutions. The appropriate answer to the wave of migration is strengthening external borders and drawing up a common migration and refugee policy. Furthermore, the Schengen cooperation definitely supports the fight against crime. The temporary reinstatement of border controls can be accepted only with a Community decision; the regulation thereof can only take place pursuant to Article 77 of the agreement, within the framework of a codecision procedure with the full involvement of the European Parliament.
(FR) Mr President, I would like to insist on four points that seem essential to me in today's discussion.
To start with, the changes that we will bring to Schengen will have to fully respect the European spirit in which this Community acquis was devised and conceived. This is not about reorganising Schengen in order to weaken it, but rather to strengthen it.
In fact, this debate is putting the following question to us: are we convinced about defending the interests of all European citizens or are we submitting to the will of the Member States?
In a way, this is a test of 'Europeanness' and I am among those who prefer to keep these precious acquis, rather than letting them be overrun by short-sighted national interests.
This brings me to my second point. Strengthening Schengen can only be done by amending the assessment mechanism in an intelligent and balanced way. Its current shortcomings are known; we need to rethink it so as to ensure, at the same time, free movement of persons, mutual trust between Member States and everyone's safety.
Sanctions and the possibility of reintroducing temporary border controls should only be envisaged as a last resort, but they must be there, since without any safeguard, there is no point in doing assessments which are then consigned to oblivion.
That is why I believe that the balanced position we will have to adopt should entail recognising that retaliation measures are necessary, albeit in a very strict framework, that of the assessment mechanism controlled by the European Commission.
I now come to my third point. If we decide to introduce the possibility of sanctions and temporary border controls, then the criteria will have to be very specific and set in advance.
Finally, I wish to point out that Parliament has always defended its rights, and that it will not tolerate Member States calling into question the legal basis on which the Schengen assessment mechanism is founded. We will be uncompromising, as we have been several times when the Council decided to bypass the codecision procedure.
Colleagues, by special request of the Earl of Dartmouth, I am asked to request the honourable colleagues in the second row facing me not to interrupt him while he is speaking. I am most grateful to you for your attention.
(FR) Mr President, Commissioner, following the European Council of June, the Commission has decided to put forward in September new exemption mechanisms in the Schengen area. Despite all the verbal precautions used, it is clear for everyone to see how much this looks like the start of the dismantling of the free movement of persons in Europe.
For that matter, some statements are unmistakable, such as the one that justifies this new mechanism as necessary, and I quote 'in order to restrict freedom of movement'. Do we need to point out the blatant contradiction between this solution and the political opportunism that it reflects? Let us reiterate once again that safeguard mechanisms are already in place and that they have been used several times already; there is no need to create a new one.
In fact, what should alert us with the calling into question of what is a founding and historical acquis of European integration is the fact that it is symptomatic of looking inwards and of rejecting solidarity.
It is not a coincidence if free movement is being attacked today; it is a new symptom of the crumbling of European cohesion and of the nationalistic scourge gaining ground. This is plain to see in the euro crisis as well as in many other areas. The Union's motto is moving away from 'United in diversity' and is getting dangerously close to 'every man for himself'.
(Applause)
(SV) Mr President, Schengen is a great success in terms of European cooperation. Therefore, the natural response of the Council and the Commission ought to be to further improve the system of free movement. An example of this could be the evaluation system that is now being discussed in the Committee on Civil liberties, Justice and Home Affairs, which could make it easier to decide whether Member States are contravening the rules. Instead, the Commission communication on migration of 4 May contained a whole series of bad proposals. One of the things discussed was to change the rules concerning temporary border controls. There is already the possibility of doing this under special circumstances. The proposal for additional changes is simply a flirt with the far-right extremists. The limited influx of migrants to Europe following the events in North Africa should never be an excuse for restricting free movement within the EU. Instead of discussing restrictions to free movement, we ought to focus on the real problems. How can the EU create an asylum and migration policy based on solidarity?
(RO) Mr President, the changes recently proposed in the European Council intended to allegedly improve Schengen governance are inconsistent and jeopardise European citizens' freedom of movement. The proposal poses a serious threat to the integrity of the Schengen area, which must be based on mutual trust and on solidarity between Member States. We cannot accept that the number of situations currently described as being exceptional should increase due to a new mechanism as we would be giving governments with nationalist and populist overtones the opportunity to use this mechanism to promote their anti-EU policies. We already have Denmark as an example, which is infringing both the Schengen acquis and the principles of the Single Market, as the Commission, the guardian of the Treaties, turns a blind eye.
Finally, I would like to point out to the Council that the lack of transparency and its intention to exclude Parliament from adopting the new mechanism or any other legislative proposal are unacceptable and constitute a serious violation of the Treaties.
(BG) Mr President, the Commission basically gave in to pressure from the Council, and from a few leaders to be more precise, to create a new monitoring and evaluation mechanism. I want to ask what fate lies in store for the Commission's previous document which we have already been successfully working on for several months. The problem does not lie with the new mechanism, but with the successful implementation of the Schengen agreement and Member States' desire to comply with it.
The Schengen reform seems, at the moment, to be more of a political intrigue than about ensuring the protection of the area of free movement and strengthening it. I feel that the new mechanism creates a tendency for unilateral decisions to be made, which could create dangerous precedents for restricting Schengen's achievements. There was no way, otherwise, of us arriving at the Danish decision, made under populist pressure.
What will the evaluation criteria be? How will we create an accurate indicator for measuring corruption and the fight against crime? You know that it was these criteria which postponed Bulgaria's and Romania's membership, even though they had fulfilled the technical requirements. Under which heading of the new mechanism will you place the two countries after the Council merges the Schengen criteria with the European Commission's Cooperation and Verification Mechanism? There are even ideas about partial membership of Schengen. The Council's proposal for a new mechanism would not reform the Schengen concept, but would make it redundant. This is something which we will utterly oppose as representatives of Europe's citizens.
(SL) Mr President, in my country, Slovenia and, indeed, in another nine Member States of the Union, and that includes your own country, Commissioner, we blew out our third set of candles last December to celebrate the anniversary of our joining the Schengen area. We still have a very vivid memory of borders falling across Europe. This was an historic moment, a special day for us and for Europe, which opened itself to its people in the most visible and practicable way.
At the time, these countries shared the ambition of wanting to connect and integrate with each other. However, there are now some Member States, Denmark in particular, that are destroying what was a dream of many Europeans at the time. Currently, the Schengen system is in no need of change. We cannot allow the reintroduction of border controls. If this system has shortcomings, let us rectify them. However, some governments that are threatening to reintroduce border controls and that are calling for new rules are sending out the message that they do not need Europe.
We cannot allow millions of Europeans to become an instrument of populist policies. Freedom of movement has been one of the ideals of European politicians for decades, which is why we expect the European Commission and the Member States to support this in the autumn and listen to the European Parliament.
Our citizens will be greatly disappointed if we find we have celebrated a Europe without borders that only actually existed for a few short years. Afterwards, there will not be much left. I fear that our Europe will then collapse as suddenly as a house of cards.
(RO) Mr President, I believe that what is going on at the moment with internal border controls is unacceptable. Schengen's credibility is being undermined by the fact that the European Union does not have a mechanism which should be triggered if a Member State fails to meet its responsibilities properly with regard to the Union's external border. The solution is to change the intergovernmental approach into a mechanism coordinated at EU level.
Where problems are created at external borders, measures must be taken to support the relevant Member States, especially through the intervention of Frontex. Reintroducing controls must be used as a last resort, and only if the Member State is unable to remedy the shortcoming within six months, even after providing support. In this instance, I believe that it is fair to draw up measures providing financial compensation to support Member States affected by the reintroduction of internal border controls. Such a mechanism would avoid the situations where a Member State introduces controls at its borders unilaterally.
(SK) Mr President, we cannot adapt rules at will. EU endorsement of the introduction of customs controls at Denmark's borders with Germany and Sweden could have a direct impact on the entire Schengen system. If every State claimed the right to introduce similar controls, the Schengen agreement on freedom of movement would become meaningless. We therefore need to introduce equivalent rules in the area of migration that are valid for all countries of the European Union and that define precisely the circumstances under which the 'Schengen' borders may be closed. I fear that Denmark has opened a Pandora's Box. On the one side are the Member States, which fear an increase in illegal migration and international crime following the conflict in Africa, and on the other side are the migrants, whose right to freedom of movement we may regard as being under threat. I would like to suggest, however, that we address the current problem at this time, which is still the EU's lack of preparedness for crisis situations and the consequences of these situations, which are now confronting more than one Member State.
Mr President, welcome to your chair.
There is this idea of reintroducing internal Schengen borders because of migratory flows. This is not a good idea. If you want to control migratory flows, you protect the external borders and do not reintroduce internal borders. If you do so, you will be sealing off Member States that are dealing with high migratory pressure and leaving them to deal on their own with problems that are, in fact, common problems. This is not the answer to common challenges, and it will jeopardise one of the best achievements of Europe.
Those Member States that think that closing Schengen borders will solve problems must also explain to their own people that, once you shut the door, you may well keep others out but you will also keep your own people locked in. It works both ways.
(SK) Mr President, the idea of the Schengen area is not just the idea of free movement within this area, but also the idea of a unified political whole defined by the Schengen borders. Attempts to amend the current rules must therefore be weighed up very sensitively, and thought should be given as to the real objective of the proposed amendments.
The current rules already allow individual States to adopt exceptional measures and limit free movement within the internal area in emergency situations for a limited period of time.
I firmly believe that it is only through long-term evaluation of the current rules that we can come up with serious ideas on how to improve the system. I am therefore not sure whether it is necessary - at the first sign of trouble - to amend the rules of a mechanism that has worked so far.
In any case, the amendments to the rules will affect all 27 countries of the Union, and it will surely not be easy to reach the necessary agreement. It is possible, however, that the Commission, with the agreement of the Council, will develop new rules which further improve the current mechanism, only to open up a whole series of new problems.
(DE) Mr President, I, too, would like to offer you a warm welcome to your new role. I believe that Schengen is one of the achievements that our citizens really value. It is important to protect our external borders, and if we do now discover real deficiencies in this agreement, we must remedy them. However, for me, that also means deciding on any changes in consultation with all, and I do mean all, of those involved. I believe that anything else is a step in the opposite direction. I believe that Europe should head towards a sound future.
Vice-President of the Commission. - Mr President, on behalf of the Commission, I would also like to congratulate you and I wish you lots of success in your new position. As you will see, you will often have your hands full handling debates as lively and important as today's. I would also like to thank all the Members of the European Parliament who supported Schengen and who made it absolutely clear that Schengen represents freedom and reunification of Europe, openness and also togetherness of European nations and European citizens in the European Union.
This debate also confirmed that it is true that the Schengen system has come under pressure recently. We must do everything possible to upgrade it and make it stronger than before. We need to start by restoring trust. We need to maintain mutual trust in our capacity, the capacity of us all, to fully comply with the obligations imposed on us to preserve an area without internal border controls. Therefore, Schengen needs a stronger monitoring and evaluation system. The Commission is looking into the possibilities for further strengthening this new mechanism aiming to bring an adequate response to a situation where a Member State fails to fulfil its obligations at the external borders.
A series of measures could be envisaged at EU level to assist a Member State facing heavy pressure at the external borders. It would include inspection visits, technical and financial support, including the participation of Frontex. I think we all agree that we need a complex and comprehensive approach to this problem. We are therefore talking about a complete set of measures including an EU-based mechanism, strengthened Schengen governance, evaluation and reinforcement of Frontex and further guidelines and recommendations to better explain the existing rules.
This has to be seen in parallel with the completion of a common asylum system in 2012, where - as we know - we also very often have big divergences in how the asylum system is applied and how asylum status is granted to refugees.
I would reiterate once again that we are fully aware in the Commission of the crucial importance of free movement for the EU and its future. Therefore, the Commission strongly believes that the proposal for the mechanism should be based on Article 77 of the TFEU. This means that the proposal will be subject to ordinary legislative procedure, thus ensuring full involvement of Parliament on an equal footing with the Council.
If you allow me, I should like to conclude on Denmark, because several of you have referred to the recent and current developments in Denmark. I would like to inform you that on 28 June, the Commission received a reply from Denmark to our questions. The reply is now being carefully evaluated by all the Commission services concerned in order to decide if all the Commission questions have been answered and if all relevant information has been provided. As I said in my introductory remarks, we are fully aware of our important role as a guardian of the Treaties, and we will do our utmost to ensure that all rules, all acquis, and the Schengen acquis in this particular context, are fully respected.
The debate is closed.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The vote will take place on Thursday, 7 July 2011.
Written statements (Rule 149)
The proposal for modifying the Schengen system is being tabled at a time when the EU is faced with an unprecedented wave of immigration. The message which we must convey, which is the message of a united Europe, is faced with a reality which we cannot ignore. The solutions which we need to resort to must reconcile European values with the current challenges. Consequently, we cannot encourage the reintroduction of border controls, especially as there is the risk that certain states will use this opportunity to exacerbate their xenophobic tendencies, but we cannot sit back and do nothing either. We can agree to the reintroduction of border controls only according to clear conditionality criteria which should not affect the Schengen acquis and which are already provided for in Regulation (EC) No 562/2006. The problems caused by the influx of immigrants must be resolved by sharing the responsibility among the states which have signed the acquis.
Furthermore, we must not forget that these problems originate from the reluctance to implement common European policies in other areas, primarily, a common European asylum and immigration system (which should involve tackling illegal immigration and fighting organised crime). However, this stalemate must not be compounded by even more drastic measures which will harm the EU's basic values.
I did not support the resolution on the Schengen area because I think it is not appropriate to have a resolution that would refuse, on principle, any expansion of the criteria to enable controls to be set up at internal borders and that would therefore run counter to the conclusions of the European Council and the proposals of the Commission. If we restrict ourselves to the current criteria for 'public policy and public security', the Member States will continue to act unilaterally, interpreting these criteria broadly in the case of increased migratory pressures. If this happens, we run the risk of conflating immigration and insecurity when we need to respond to migratory pressures. By contrast, the proposed device aims to create a mechanism enabling controls to be reintroduced at borders only under exceptional circumstances, as a last resort, and through a European mechanism. Now we need to strengthen the governance of the Schengen area. The aim of this initiative is precisely to enable us to provide responses to the crisis that the Schengen area is going through at the moment. This crisis is particularly associated with the fact that certain Member States are no longer able to ensure that they respect their obligations under the Schengen acquis when it comes to effectively controlling their sections of the external borders.
Based on what has been said, many are filled with indignation that certain European Union Member States have temporarily reinstated their border controls. They feel that this violates one of the fundamental principles of the European Union. However, the fact that they acted in this manner is not the fault of these Member States, but that of the EU leadership. This step is a consequence, the consequence of the external borders of the European Union being quite weak and unable to stop the tide of immigrants. The immigration wave must be stopped and crime must be forced back, so that the European people can feel safe in their own countries once more.
Membership of the Schengen area entails complete freedom of movement for citizens of a Member State within this area and the total removal of border controls between Member States. The security of the Schengen area depends on the stringent nature and the effectiveness of the controls imposed by each Member State of the Schengen area at the EU's external borders.
The free movement of persons is one of the Union's fundamental rights, while achieving the internal market is based on the free movement of goods, services and persons. The Schengen area is one of the EU's main achievements. This is why it is important for us to promote and defend the principles which govern it. The economic and financial crisis must not be used as an excuse for certain Member States to introduce restrictions on the free movement of persons. I reaffirm my strong opposition to any new Schengen mechanism with objectives other than reinforcing the free movement of persons. We cannot have double standards when it comes to the Schengen area. I deplore the attempt being made by some Member States to reintroduce controls unilaterally at the EU's internal borders.
I call on the Commission to evaluate, as a matter of urgency, compliance with the Community acquis and the Schengen acquis, in the event of the Royal Kingdom of Denmark adopting the decision to reintroduce controls at its borders.